DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Election/Restriction
Applicant’s election without traverse of Group I, claims 52-63 in the reply filed on February 2, 2022 is acknowledged. Claims 64-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 52, 57 and 60 are objected to. Claims 52 and 57 are objected to because the structures set forth in these claims are not rendered clearly enough to be suitable for printing in a patent issuing from these claims. Claim 60 is objected to because the last two recited species appear to be duplicates. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that the “disaccharide comprises a glucosamine unit sulfated at the carbon 2 and carbon 6 nitrogen positions.” A glucosamine unit comprises an amine nitrogen at carbon 2, and this amine moiety may be sulfated, but it is not clear what is meant by “the carbon 2 and carbon 6 nitrogen.” 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 57 and 60 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Claim 57 recites compounds having a salified carboxylate moiety in the polymer backbone. The -O- at this position would correspond to R1 in the structural formula set forth in claim 56. However, the formula that R1 be a -OH, corresponding to a free acid at this position.
Claim 60 recites several species depending from claim 58. At the right side of the 2nd compound is a methyl carbonyl moiety. The methyl at this position would correspond to R1 in the structural formula set forth in claim 58. However, the formula does not allow for R1 to be a methyl group. Furthermore, with respect to the last two recited species, (which appear to be duplicates, as set forth above) these compounds, as above, comprise an acid salt where it appears that a free acid is required. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 52-54, 56-61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Loka et al (Chem. Commun., 2017) and Ziolkowski et al (J. Clin. Invest., 2012). 
Loka teaches heparan sulfate-mimicking glycopolymers with 5-12 repeating units for inhibiting heparanase. See Abstract; Figure 2; and Table 1. The reference further teaches that heparanase plays a key role in diseases, such as diabetes. The enzyme destroys heparan sulfate (HS) claims within the insulin-producing  cells and causes their death. The reference further describes the disclosed glycopolymer as an alternative to other heparanase inhibitors because of advantages, such as homogeneity and lack of coagulant activity. See page 9163. The reference does not exemplify the administration of the glycopolymer for the treatment of diabetes. 
Ziolkowski teaches that HS is critical to the survival of islet  cells, and that HS degradation if the mechanism for  cell destruction. The reference further teaches that the administration of the heparanase inhibitor, PI-88, preserves intraislet HS and protected NOD  cells from HS depletion and T1D progression. See page 133 and page 138, rt col. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer the Loka glycopolymer for the treatment of diabetes with a reasonable expectation of success. The artisan would be motivated to take this action because Loka had taught that this product has heparanase inhibitor activity and suggests it as a homogeneous, noncoagulant alternative to other heparanase inhibitors. The artisan would have a reasonable expectation of success because Ziolkowski had taught that this activity is beneficial in the preservation of HS in  cells when administered in a diabetes model.    
   
Claims 52-54 and 56-63 are rejected under 35 U.S.C. 103 as being unpatentable over Loka et al (Chem. Commun., 2017) and Ziolkowski et al (J. Clin. Invest., 2012) in view of Sletten et al (Biomacromolecules, 2017). 
Loka and Ziolkowski teach as set forth above. The references are silent regarding the glycopolymers of claim 60. 
Sletten teaches a heparan sulfate-mimicking glycopolymer with 8 repeating units for inhibiting heparanase. See Abstract and Scheme 3. This product is a modified version of the Loka product that has been amidated with a linker and an additional sulfated monosaccharide. The reference further teaches that heparanase plays a key role in the progression of diseases such as kidney related diseases and autoimmune diabetes. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer the Sletten glycopolymer, which is a variation of the Loka  cells when administered in a diabetes model.
 
Allowable Subject Matter
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The references teach as set forth above. The art of record does not teach or fairly suggest the use of a product wherein the disaccharide is fluorinated at C-2 or C-3. It is known to modify therapeutic agents by fluorine substitution. One motivating factor for this type of modification is enhanced lipophilicity for oral administration. See Purser et al (Chem. Soc. Rev., 2008) at page 322. However, this modification can introduce other changes in the molecule, such as decreased hydrogen bonding and conformational changes. See page 323. The therapeutic action of the Loka and Sletten products depend on their ability to bind and inhibit the action of heparanase. The artisan would not have a reasonable expectation of success in making the modification to the prior art product(s) required by the claim.


Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623